CONFESSION OF ERROR

PER CURIAM.
Aniel Vilsaint appeals from a conviction and sentence for aggravated battery. Despite repeated and diligent attempts by the parties and the court below, the parties have been unable to obtain transcripts of significant portions of the proceedings below and have been unable to reconstruct the record. Under the circumstances, the State properly concedes that a new trial must be ordered. See, e.g., Delap v. State, 350 So.2d 462 (Fla.1977); A.B. v. State, 816 So.2d 1269 (Fla. 3d DCA 2002); Murphy v. State, 789 So.2d 1235 (Fla. 3d DCA 2001); Jones v. State, 780 So.2d 218 (Fla. 2d DCA 2001); Roberts v. State, 766 So.2d 443 (Fla. 4th DCA 2000); Hunt v. State, 719 So.2d 394 (Fla. 3d DCA 1998); Swain v. State, 701 So.2d 675 (Fla. 3d DCA 1997); Rozier v. State, 669 So.2d 353 (Fla. 3d DCA 1996); Blasco v. State, 680 So.2d 1052 (Fla. 3d DCA 1996); Fairell v. State, 662 So.2d 428 (Fla. 3d DCA 1995).
Vilsaint’s conviction is, therefore, reversed and this matter is remanded for a new trial below.